Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 14, 2016

The Court of Appeals hereby passes the following order:

A16A0954. WILLIE C. JONES v. THE STATE.

      This case was docketed by this court on February 5, 2016, and appellant’s brief
and enumerations of error were due February 25, 2016. As of the date of this order,
appellant still has not filed a brief and enumeration of errors and has not requested
any further extensions of time in which to do so. Accordingly, this appeal is hereby
DISMISSED as abandoned pursuant to Court of Appeals Rules 13 and 23.


      To Willie C. Jones: Your appeal has been DISMISSED because your brief and
enumeration of errors were not filed when due. If you have decided you do not want
to appeal, you need not do anything more. However, if you do still want to appeal,
you may have the right to an OUT-OF-TIME APPEAL - but you MUST TAKE
ACTION to exercise that right by moving for an out-of-time appeal in the trial court.
If your motion for an out-of-time appeal is denied, you may appeal that denial to this
court within thirty (30) days of the trial court’s decision. See: Rowland v. State, 264
GA 872 (452 SE2d 756) (1995).
Court of Appeals of the State of Georgia
                                     04/14/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.